Opinion of March 12, 2009, Withdrawn, Affirmed and Substitute Memorandum
Opinion filed  April 16, 2009







 
Opinion
of March 12, 2009, Withdrawn, Affirmed and Substitute Memorandum Opinion filed  April
16, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00731-CR
____________
 
ARTHUR CHASE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 180th District
Court
Harris County, Texas
Trial Court Cause No.
1069821
 

 
S U B S T I T U T E   M E M O R A N D U M   O P I N I O N
On its
own motion, the court withdraws the opinion issued March 12, 2009, and issues
this substitute opinion.
After a
jury trial, appellant was convicted of the offense of indecency with a child. 
On August 22, 2007, the trial court sentenced appellant to confinement for
twenty-eight years in the Institutional Division of the Texas Department of
Criminal Justice. 




Appellant=s appointed counsel filed a brief in
which she concludes the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right to
examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  At appellant=s request, the record was provided to
him.  On January 9, 2009, appellant filed a pro se response to counsel=s brief.
We have
carefully reviewed the record, counsel=s brief, and appellant=s response, and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices Yates, Guzman, and
Sullivan. 
Do Not Publish C Tex. R. App. P.
47.2(b).